RESOLUCIÓN
El 4 de septiembre de 2013, el Servicio Nacional de Me-teorología emitió un aviso para Puerto Rico por el paso de la tormenta tropical Gabrielle. En vista de ello, para sal-vaguardar la seguridad de los empleados, funcionarios y la ciudadanía que acude a los Tribunales, se decretó la sus-pensión de los trabajos en la Rama Judicial y el cierre de las Secretarías y de los Tribunales hoy, 5 de septiembre de 2013, con cargo a la licencia por desastre natural.
Como resultado de lo anterior y al amparo de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o re-glamentos aplicables a los procedimientos y trámites judi-ciales, se aplicará lo dispuesto en los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73), por lo que se considerará hoy, 5 de septiembre de 2013, como si fuera un día feriado. Cualquier término a vencer ese día, se ex-tenderá hasta el viernes, 6 de septiembre de 2013.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo